EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Howarah on 4/6/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method, comprising:
receiving, by a device, of a chat support platform, and based on a user interaction with a chatbot of the chat support platform, request data for a request for a service associated with a software tool that is part of a service management system, wherein the chat support platform is in communication with a plurality of application interfaces (APIs) that are each associated with one or more different functions associated with the service management system;
identifying, by the device, a firstAPI, of the plurality of APIs, based on: 
receiving the request data, and
determining to identify: 
the service[[,]] that is being requested, and 
a first set of entity data for a first set of entities relating to the service; 
using, by the device and based on the request data, the first API to identify the service that is being requested and the first set of entity data
determining, by the device and based on comparing the first set of entity data to a configured set of data associated with the service and stored in a data structure, that a second set of entity data for a second set of entities is needed in order to provide the service;
obtaining, by the device, the second set of entity data for the second set of entities based on at least one of a plurality of configured options, for obtaining the second set of entity data, including:
another user interaction with the chatbot, or
a search query, via a particular API of the plurality of APIs, to reference a data structure that is associated with the service management system and that stores the second set of entity data;
selecting, by the device and based on at least one of the first set of entity data or the second set of entity data, a set of tasks to perform in order to provide the service; 
identifying, by the device, a second API, of the plurality of APIs and different from the first API, based on:

a determination to cause a validation procedure to be performed to validate the first set of entity data or the second set of entity data; 
using, by the device and based on at least one task of the set of tasks, the second API to cause the validation procedure to be performed to validate the first set of entity data or the second set of entity data; and
causing, by the device and based on at least another task of the set of tasks, one or more components of the service management system to use validated entity data to execute a set of actions to perform the service.


2.	(Previously presented) The method of claim 1, wherein using the first API to identify the service and the first set of entity data comprises:
processing terms included in the request using a data model that has been trained using machine learning to generate a set of service scores that indicate likelihoods of particular terms identifying particular services that are part of a set of available services,
selecting a service identifier, from a list of service identifiers for the set of available services, based on the set of service scores, and
processing the terms included in the request using one or more natural language processing techniques to identify the first set of entity data for the first set of entities relating to the service.

3.	(Previously presented) The method of claim 1, wherein using the second API to cause the validation procedure to be performed comprises:
selecting, based on the identified service, the second API to be used to validate a subset of the first set of entity data for an entity included in the first set of entities, and
providing, via the second API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the subset of the first set of entity data has been validated.

4.	(Currently Amended) The method of claim 1, wherein obtaining the second set of entity data comprises:
causing the chatbot to display a follow-up question via a chatbot interface, and
receiving, from a user device associated with [[the]]a particular user, response data that includes a subset of the second set of entity data for at least one of the second set of entities
wherein the response data comprises the other user interaction.

5.	(Previously presented) The method of claim 1, further comprising:
standardizing a format of at least one of the first set of entity data or the second set of entity data.

6.	(Currently Amended) The method of claim 1, further comprising:
receiving user action data that describes one or more operations performed by [[the]]a particular user while accessing the software tool;
providing the user action data as input to a third API, of the plurality of APIs, to cause a data model that has been trained using machine learning to process the user action data to generate a set of recommended service scores for a set of available services;
generating recommendation data for a recommendation to provide the user with another service based on the set of recommended service scores; and
causing the recommendation to be provided to an interface accessible to the user.

7.	(Original) The method of claim 1, further comprising:
receiving feedback data from a particular user that has identified at least one false positive in the first set of entity data; and
retraining a data model that is used to identify the first set of entities based on the feedback data.

8.	(Currently Amended) A device of a chat support platform in communication with a plurality of application interfaces (APIs) that are each associated with one or more different functions associated with a service management system, comprising:
one or more memories; and
one or more processors, coupled to the one or more memories, to:
determine to provide a user with a service, associated with a software tool that is part of [[a]]the service management system, based on:
request data for a request that the user has submitted for the service based on a user interaction with a chatbot of the chat support platform, or
recommendation data for a recommendation to provide the user with the service based on user activity data associated with one or more operations performed by the user via the software tool;
identify a firstAPI, of the plurality of APIs, based on: 
a determination to provide the user with the service, and
a determination to identify entity data for a set of entities relating to the service;
use the first API to identify the entity data for the set of entities relating to the service,
wherein the entity data is identified from at least one of a plurality of configured options, for obtaining the entity data, including:
the request data,
another user interaction with the chatbot, or
a data structure that is associated with the service management system and that stores the entity data;
select, based on the entity data, a set of tasks to perform
identify a second API, of the plurality of APIs and different from the first API, based on:

a determination to interact with a component, of one or more components of the service management system, to cause a validation procedure to be performed to validate the entity data;
use, based on at least one task of the set of tasks, the second API to interact with the component to cause the validation procedure to be performed to validate the entity data; and
cause, based on at least another task of the set of tasks, the one or more components of the service management system to use validated entity data to execute a set of actions to perform the service.	

9.	(Currently Amended) The device of claim 8, wherein the one or more processors, to determine to provide the user with the service, are to:
determine to provide the user with the service based on receiving the request data,
wherein the request data includes a service identifier for the service that is being requested; and
wherein the one or more processors, to use the first API to identify the entity data, are to:
identify a first set of entity data for a first subset of entities, of the set of entities relating to the service, by processing the request data, and
identify a second set of entity data for a second subset of entities, of the set of entities relating to the service, by instructing the chatbot to display an entity request message to the user via a chatbot interface to permit an entity response message that includes the second set of entity data to be provided to the device.

10.	(Currently Amended) The device of claim 8, wherein the one or more processors, to determine to provide the user with the service, are to:
determine to provide the user with the service based on receiving the request data,
wherein the request data includes a service identifier for the service that is being requested; and
wherein the one or more processors, to use the first API to identify the entity data, are to: 
identify a first set of entity data for a first subset of entities, of the set of entities relating to the service, by processing the request data, and
identify a second set of entity data for a second subset of entities, of the set of entities relating to the service, by performing a search query, via a particular API of the plurality of APIs, to reference the data structure associated with the service management system to cause a search response that includes the second set of entity data to be provided to the device.

11.	(Currently Amended) The device of claim 8, wherein the one or more processors, to determine to provide the user with the service, are to:
receive user activity data that describes one or more operations performed by the user while accessing the software tool,
provide the user activity data as input to a data model that has been trained using machine learning to cause the data model to output a set of recommended service scores that indicate likelihoods of particular services being appropriate services to recommend to the user,
generate the recommendation data based on the set of recommended service scores, and
determine to provide the user with the service based on the recommendation data.

12.	(Original) The device of claim 8, wherein the set of entities include at least one of:
an identifier of the user,
an identifier of the software tool,
an identifier of the service management system,
an identifier of a role that the user has within an organization,
an identifier of an operation that is capable of being performed as part of the role, or
an identifier of a priority level of the service requested by the user.

13.	(Currently Amended) The device of claim 8, wherein the one or more processors, to use the second API to cause the validation procedure to be performed, are to:
identify, based on a service identifier for the service, a subset of entities, of the set of entities, that are to be validated,
select, based on the service identifier for the service, the second API to validate particular entity data for one or more entities of the set of entities, and
provide, via the second API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the particular entity data has been validated.

14.	(Currently Amended) The device of claim 8, wherein the one or more processors are further to:
select, based on a service identifier for the service, a third API, of the plurality of APIs, that is to be used to cause the one or more components of the service management system to execute the set of actions to perform the service; and
wherein the one or more processors, to cause the one or more components of the service management system to perform the set of actions to provide the service, are to:
provide the validated entity data to the one or more components of the service management system via the third API to cause the one or more components to execute the set of actions to perform the service.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device of a chat support platform in communication with a plurality of application interfaces (APIs) that are each associated with one or more different functions associated with a service management system, cause the one or more processors to:
receive, based on a user interaction with a chatbot of the chat support platform, request data for a request for a service associated with a software tool that is part of [[a]]the service management system;
identify, based on the request data, the service that is being requested;
identify a firstAPI, of the plurality of APIs, based on: 
an identification of the service, and
a determination to identify a first set of entity data for a first set of entities relating to the service;
use the first  API to identify, based on the request data, the first set of entity data for the first set of entities relating to the service;
select, based on the first set of entity data, a set of tasks to perform in order to provide the service;
identify, a second API, of the plurality of APIs and different from the first API, based on:
the set of tasks, and 
a determination to reference a data structure that is associated with the service management system and that stores the second set of entity data;
identify, based on at least one task of the set of tasks, the second set of entity data for the second set of entities by using the second API to reference the data structure that is associated with the service management system and that stores the second set of entity data; and
cause, based on at least another task of the set of tasks, one or more components of the service management system to use the first set of entity data and the second set of entity data to execute a set of actions to perform the service.

16.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the first set of entity data and the second set of entity data are collectively a third set of entity data;
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
select, based on a service identifier for the service, a third API, of the plurality of APIs, that is to be used to validate a subset of the third set of entity data; and
provide, via the third API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the subset of the third set of entity data has been validated.

17.	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to identify the service, cause the one or more processors to:
provide, via the first API, the request data to a machine learning engine to cause the machine learning engine to execute a machine learning module to process the request data and to select a service identifier for the service, from a set of service identifiers for a set of available services; and
receive the service identifier for the service via the first API; and
wherein the one or more instructions, that cause the one or more processors to use the first API to identify the first set of entity data, cause the one or more processors to:
provide, via the first API, the request data to a natural language processing engine to cause the natural language processing engine to process the request data to identify the first set of entity data for the first set of entities, and
receive the first set of entity data via the first API.

18.	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the set of actions to perform the service include:
receiving service data from a service management system,
generating response data based on the service data, and
causing the response data to be made available to another device or account associated with a user.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive user action data that describes one or more operations performed by the user while accessing the software tool;
provide the user action data as input to the first API to cause a data model that has been trained using machine learning to process the user action data to generate a set of recommended service scores for a set of available services;
generate recommendation data for a recommendation to provide the user with another service based on the set of recommended service scores; and
cause the recommendation to be provided to an interface accessible to the user.

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive feedback data from a particular user that has identified at least one false positive in the first set of entity data; and
retrain a data model that is used to identify the first set of entities based on the feedback data. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8, and 15, each of the instant claims presents a chatbot support platform that uses a plurality of APIs to interface with a service management system, where throughout the instant claims, different APIs (first, second, particular, etc.) are utilized for different functions (identifying the service, validation of data, accessing a data structure to retrieve the second set of entity data, etc.), a second set of entity data that is needed to provide the requested service is determined by the chatbot platform, itself, and the platform is able to use one of a plurality of configured options (configured means that the chatbot platform is capable of performing each option to retrieve the second entity data, uses one or more of the options to retrieve the data).  The prior art of record, as provided by the previous Examiner of the instant application in the Office Actions filed 12/27/2021, 6/29/2021, 3/26/2021, and 11/17/2020 fails to fairly teach or suggest the specific structure and interactions, such as those above, in view of the instant claims.  Further, no other prior art of record fairly teaches or suggests performing the complete invention, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444